Citation Nr: 1755458	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been introduced sufficient to reopen the claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an evaluation in excess of 10 percent prior to February 21, 2013, and in excess of 30 percent thereafter for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's son and the Veteran's friend



ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from July 1968 to April 1971, with service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

The issues of entitlement to service connection for a lumbar spine disability, and entitlement to an evaluation in excess of 10 percent prior to February 21, 2013, and in excess of 30 percent thereafter for migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 1983 Board decision was not appealed and is final.  

2.  New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened.







CONCLUSIONS OF LAW

1.  The August 1983 Board decision denying the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received and the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  New and Material Evidence

The Veteran contends that the issue of entitlement to service connection for a lumbar spine disability should be reopened in light of new and material evidence.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon, 20 Vet. App. at 83.

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.

The Veteran's claim for service connection for a lumbar spine disability was previously denied by the Board in August 1983.  The Board denied the claim due to a lack of present disability.  Evidence of record indicates present diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine.  Furthermore, in the Veteran's June 2017 hearing, the Veteran's son reported that, immediately following the Veteran's return from service, he frequently asked him to stand on his back to help alleviate ongoing pain. 

In light of this, the Board finds that evidence received since the last adjudication, specifically the evidence of a present disability and testimony supporting continuity of symptomatology, are both new and material for the purposes of reopening the claim.  Therefore, given the new and material evidence, the Board may reopen the Veteran's claim for service connection for a lumbar spine disability.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened. 


REMAND

Unfortunately, remand is necessary in order to adjudicate the issues on appeal.

In the Veteran's June 2017 hearing, he stated that his migraines had worsened since his last VA examination of 2013.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than 4 years since the Veteran was last afforded a VA examination to determine the current severity of his headaches and he has specifically asserted that his condition has worsened since this examination.  As such, a new VA examination is warranted to more accurately assess the severity of the Veteran's migraines.

Furthermore, the February 2013 VA examination assessing the Veteran's lumbar spine disability provided an inadequate rationale for its nexus opinion.  The examiner stated that his back was normal after discharge, and x-rays remained normal or at least ten years after service.  The examiner did not, however, address the Veteran's reports of chronic symptoms after service, which have since been corroborated by his son in the June 2017 testimony.  In light of this omission, the February 2013 VA examination report did not provide a sufficient rationale for adjudicative purposes.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a new medical opinion is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's migraines and lumbar spine disability.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  The Veteran should be afforded an opportunity to provide medical and/or lay evidence pertinent to his claims on appeal.  All obtained records should be associated with the claims file.

2.  The Veteran should be scheduled for a VA examination before a physician with the requisite skills and knowledge to determine the current level of severity of his service-connected migraine headaches.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner assigned to this case and the examination report must reflect that these items were reviewed.  All indicated tests and studies should be performed and the examiner is then to address the following:

(a) Describe the nature and severity of the Veteran's migraines both prior to February 21, 2013, and thereafter.  The examiner should consider the lay testimony regarding frequency and severity provided by the Veteran and his witnesses in the June 2017 testimony.  The examiner should also consider reports beginning in April 2014 of medication overuse and withdrawal as possible contributing factors to the Veteran's migraines.  

(b) The examiner must describe in detail all occupational impairment associated with the Veteran's migraine headaches and advance an opinion as to the potential for economic inadaptability during the entire period on appeal.  The Veteran's lay assertions must be considered and discussed.  

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  The Veteran should also be scheduled for a VA examination before a physician with the requisite skills and knowledge to determine the etiology of all currently diagnosed back disabilities.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner assigned to this case and the examination report must reflect that these items were reviewed.  All indicated tests and studies should be performed and the examiner is then to address the following:

Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's current back disability(s) had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?

The examiner should consider the severity of the Veteran's reports regarding the accident that purportedly caused his back injury.  The examiner must also address lay testimony regarding ongoing symptomatology following discharge from service provided by both the Veteran and his son. Any additional lay statements provided by the Veteran must also be considered and discussed when formulating an opinion.  

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


